801 So. 2d 837 (2001)
Tracy WILLIS
v.
The ATLANTA CASUALTY COMPANY and Rebecca Brown.
1990455.
Supreme Court of Alabama.
May 4, 2001.
John A. Tinney, Roanoke, for appellant.
Winn Faulk and Joe M. Reed of Faulk & Reed, L.L.P., Montgomery, for appellees.

On Application for Rehearing
MOORE, Chief Justice.
This Court, on October 20, 2000, without an opinion, affirmed the judgment of the circuit court. That action will be reported on a list of decisions without opinions. See Rule 53(c), Ala.R.App.P. The appellant has applied for a rehearing; the application is overruled.
APPLICATION OVERRULED.
HOUSTON, SEE, LYONS, BROWN, HARWOOD, WOODALL, and STUART, JJ., concur.
JOHNSTONE, J., concurs specially.
*838 JOHNSTONE, Justice (concurring specially).
On original submission this case was assigned to and decided by the Houston Division rather than the Maddox Division which I then occupied. The application for rehearing is simply an earnest reiteration of the appellant's original brief. The application for rehearing presents no new factual or legal insight. While I express no opinion on the correctness of the original decision, I concur to overrule the application for rehearing because I doubt the wisdom of revisiting a decision on rehearing for no better reason than the possibly different views of a different set of Justices reviewing the same case on the same legal and factual arguments.